The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 17, 2015

                                       No. 04-15-00356-CR

                                    Alfred F. VALENZUELA,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR9521
                         Honorable Lorina I. Rummel, Judge Presiding


                                          ORDER
        Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded
nolo contendere to the offense of “ASSAULT – FAMILY – 2ND OFFENSE (REPEATER).”
The trial court imposed sentence in accordance with the agreement and signed a certificate
stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP.
P. 25.2(a)(2). The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and
a written plea bargain agreement, has been filed. See id. R. 25.2(d). This court must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See id. R.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record on or before July 17, 2015.
See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio
2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d)
(not designated for publication).
        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court